
	

114 S3439 IS: Paperwork Reduction for Farmers Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3439
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To streamline the application process for H–2A employers and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Paperwork Reduction for Farmers Act. 2.H–2A workers (a)Joint application; period of authorized admissionSection 214(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(1)) is amended—
 (1)by inserting (A) after (1); (2)by striking Attorney General each place such term appears and inserting Director of U.S. Citizenship and Immigration Services;
 (3)by striking For purposes and inserting the following:  (B)For purposes; and
 (4)by adding at the end the following:  (C)Multiple employers may submit a joint petition under subparagraph (A) to import aliens as nonimmigrants described in section 101(a)(15)(H)(ii)(a). Upon the approval of such petition, each joint employer shall be subject to the provisions under section 218 with respect to each alien listed in such petition.
 (D)The period of authorized admission for a nonimmigrant described in section 101(a)(15)(H)(ii)(a) may not exceed the shorter of—
 (i)the period for which a petitioner under this paragraph has contracted to employ such nonimmigrant; or
 (ii)three years. (E)If a petition to import aliens as nonimmigrants described in section 101(a)(15)(H)(ii)(a) is denied or if the issuance of visas requested through such petition is delayed due to a problem with the petition, the Director shall promptly notify the petitioner of the reasons for such denial or delay and provide the petitioner with reasonable time to remedy the problem..
 (b)Labor certification; staggered employment datesSection 218(h) of the Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the end the following:
				
 (3)An employer that is seeking to rehire aliens as H–2A workers who previously worked for the employer as H–2A workers at any time during the most recent 12-month period may submit a simplified petition, to be developed by the Director of U.S. Citizenship and Immigration Services, in consultation with the Secretary of Labor, which shall include a certification that the employer maintains compliance with all applicable requirements with respect to the employment of such aliens. Such petitions shall be approved upon completion of applicable security screenings.
 (4)An employer that is seeking to hire aliens as H–2A workers during different time periods in a given fiscal year may submit a single petition to U.S. Citizenship and Immigration Services that details the time period during which each such alien is expected to be employed..
 3.Option for electronic requests for evidenceSection 218(h) of the Immigration and Nationality Act, as amended by section 2, is further amended by adding at the end the following:
			
 (5)If U.S. Citizenship and Immigration Services issues a Request for Evidence to an employer— (A)the employer may request that U.S. Citizenship and Immigration Services deliver such Request for Evidence in an online format; and
 (B)if the employer makes such a request— (i)the Request for Evidence shall be provided in an online format; and
 (ii)not later than three business days after the employer submits the requested evidence online, U.S. Citizenship and Immigration Services shall provide to the employer—
 (I)an online response that indicates the submitted evidence is sufficient; or (II)an online response that explains the reasons such evidence is not sufficient and an opportunity for the employer to address any such deficiency..
		
